Pee Cueiam,
Upon examining the paper-book of the appellant in this case we find that it contains so many and such serious defects, in disregard of the rules of court that we are obliged to enter a nonsuit under Rule 31. We have frequently called the attention of counsel to the very loose practice which prevails in the preparation of the paper-books and to the necessity of a more rigid conformity to the rules being observed, but our admonitions have had but little effect. In the hope that a better practice may prevail in the future we now announce that hereafter all paper-books which are not prepared in conformity vyith the rules will be suppressed and the appeals in such cases will be nonsuited.